            Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                    Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

                                     JOINT STATUS REPORT

       Plaintiff and Defendants, by their counsel, respectfully submit this Joint Status Report

pursuant to the Court’s Minute Order of January 26, 2021.

                                     Joint Statement of the Parties

       The parties jointly provide the following update:

       1.      On January 21, 2021, Defendant Department of Commerce completed its document

production responsive to parts 1-3 of the FOIA request. Along with that production, Defendant

produced a Vaughn index. Of the total of 332 responsive documents that Defendant Department

of Commerce identified during the course of this case, it produced 57 in full. It produced 122

documents with redactions based on assertions of various privileges—including the deliberative

process privilege and/or attorney client or work product privileges under FOIA exemption 5—as

well as assertions of personal privacy under FOIA exemption 6. The Department of Commerce

entirely withheld 153 documents, stating that there is no reasonably segregable non-exempt

information that can be disclosed.



                                                   1
            Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 2 of 6




       2.      On January 25, 2021, Defendant Census Bureau completed its document

production responsive to parts 1-3 of the FOIA request and provided additional information in

response to challenges Plaintiff previously made to its withholding of certain records. On January

25, 2021, Defendant Census Bureau provided a Vaughn index that covered its final production.

On that same date, Defendant Census Bureau also produced 6 documents it initially withheld in

full, but which were later determined to already be in the public domain. The Census Bureau’s

Vaughn index was divided into two parts: part one addressed 77 documents it withheld in part;

part two addressed 366 documents it withheld in full.

       3.      On February 2, 2021, via email, counsel for Plaintiff informed counsel for

Defendants that its client was in the process of identifying Vaughn index entries about which it

had questions. Counsel for Plaintiff told counsel for Defendants that they will aim to get their

client’s outstanding questions to the Government as quickly as possible.

       4.      On February 19, 2021, via email, counsel for Defendants reinitiated the

conversation to ask whether Plaintiff intends to challenge any of Defendants’ determinations to

withhold all or part of responsive records and whether Plaintiff wishes to continue to pursue

materials responsive to subpart 4 of the FOIA request, which was not subject to the preliminary

injunction issued by the Court. See Dkt. Nos. 24, 25.

       5.      On February 23, 2021, via email, counsel for Plaintiff identified 174 documents

(1) that are being withheld in part or in full based only an assertion of the deliberative process

privilege by the Census Bureau or the Department of Commerce. Of those documents, 111 were

withheld by the Department of Commerce and 63 were withheld by the Census Bureau. That email

asked that the Census Bureau and Department of Commerce reassess the withholding or redaction

of this subset of documents. That email also advised Defendants that Plaintiff is continuing to



                                                2
            Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 3 of 6




consider whether to move forward with pursuing documents responsive to subpart 4 of its FOIA

request.

       6.      Counsel for the parties continue to discuss a resolution for the case and request to

file another Joint Status Report in 30 days, on March 26, 2021, by which point Defendants expect

at this time they will have had an opportunity to review and reconsider their continued withholding

of the contents of the 174 documents identified by Plaintiff, and Plaintiff expects it will have a

decision as to whether it still wishes to obtain documents responsive to part 4 of its FOIA requests.

At that point, the parties will hopefully be in a position to provide a proposal to the Court on how

the case should proceed, if needed.

                                  Plaintiff’s Additional Statement

       Plaintiff offers the following additional observations:

       Defendants’ Vaughn indices remain woefully inadequate and reflect what appears to be

excessive withholding of responsive records. In fact, the vast majority of documents produced by

Defendants had some form of redaction, not to mention that nearly half of the documents

Defendants identified as responsive were withheld in full. Defendants continue to treat documents

as falling, on a wholesale basis, into the abyss of the deliberative process privilege, while providing

only boilerplate descriptions in the Vaughn indices to support this extensive withholding. Plaintiff

reiterates its statements made in its previous Joint Status Reports filed with the Court, see generally

Dkt. 30, at 4-7—Defendants indices “do not come close to providing sufficient justification for the

voluminous withholdings.” In addition, throughout the pendency of this litigation, Defendants

consistently referred to their Vaughn indices as “preliminary,” yet they have made no efforts of

which Plaintiff is aware to prepare and provide the “final” Vaughn indices that the Court’s

preliminary injunction order enjoined them to provide.



                                                  3
          Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 4 of 6




       Plaintiff is cognizant of the changed landscape underlying this litigation. The state

population totals used for apportionment were not produced under the previous administration,

and President Biden took action to revoke President Trump’s executive order that sought to

exclude certain undocumented residents from the apportionment count. See Exec. Order No.

13986, 86 Fed. Reg. 7015 (Jan. 20, 2021).           Nevertheless, a full accounting of the prior

administration’s secret and controversial activities relating to the 2020 Census is necessary to

provide transparency to the public and to guard against any harms to the public that may otherwise

flow from those activities. And the urgency to receive these records has not fully subsided, as

Defendants contend. For example, information uncovered by these FOIA requests may prove

informative for the next round of state redistricting, which is set to begin on or soon after

September 30, 2021. Plaintiff has asked Defendants to reassess only documents that are being

withheld based on broad assertions of deliberative process, which should not be allowed to

“swallow FOIA entirely,” as it appears Defendants have initially done. See Trentadue v. Integrity

Comm., 501 F.3d 1215, 1228 (10th Cir. 2007). Plaintiff remains hopeful that Defendants will

reconsider their extensive withholdings in good faith with an eye towards much greater

transparency.

                               Defendants’ Additional Statement

       Defendants stand ready and willing to work with Plaintiff to narrow, or eliminate, the

remaining issues in dispute with regard to the large volume of non-exempt materials that the

various government agencies reviewed and ultimately released to Plaintiff. That said, Defendants

disagree with Plaintiff’s unsupported assertion that the draft Vaughn indices “remain woefully

inadequate.”




                                                4
          Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 5 of 6




        In addition, Plaintiff is incorrect that Defendants have any obligation to provide “final”

Vaughn indices prior to the commencement of summary judgement briefing. While the Court’s

October 30, 2020 opinion did not characterize the required Vaughn indices as “preliminary” or

“drafts” as the Government ordinarily uses those terms in this context, it certainly did not require

Defendants to provide “final” Vaughn indices on any particular timetable. See Mem. Op., ECF

No. 20; see also Joint Status Report, ECF No. 29, at 8 n.3 (explaining that the Defendants use the

term “preliminary” to differentiate between interim indices and the final indices that will be

provided to defend the government components during the summary judgment phase of litigation,

if necessary).

        As Plaintiff noted, the President executed E.O. 13986 on January 20, 2021, revoking E.O.

13880 (Collecting Information About Citizenship Status in Connection With the Decennial

Census), and the Presidential Memorandum of July 21, 2020 (Excluding Illegal Aliens From the

Apportionment Base Following the 2020 Census). The basis for issuing a preliminary injunction

has therefore subsided. Defendants will promptly review Plaintiff’s most recent demand for the

release of information Defendants initially deemed exempt and, if amenable to the Court, work

collaboratively with Plaintiff to file a joint status report within 30 days.



 Dated: February 24, 2021                              Respectfully submitted,

 MICHAEL D. GRANSTON                                   /s/ Patrick J. Carome
 DEPUTY ASSISTANT ATTORNEY                             Patrick J. Carome (D.C. Bar No. 385676)
 GENERAL                                               WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
 ELIZABETH J. SHAPIRO                                  1875 Pennsylvania Avenue NW
 Deputy Director, Federal Program Branch               Washington, DC 20006
                                                       (202) 663-6000
 /s/ Stephen M. Elliott                                Patrick.Carome@wilmerhale.com
 STEPHEN M. ELLIOTT
 Senior Counsel (PA Bar No. 203986)

                                                   5
        Case 1:20-cv-02674-TJK Document 35 Filed 02/24/21 Page 6 of 6




United State Department of Justice            Mikayla C. Foster*
Civil Division, Federal Programs Branch       Rieko H. Shepherd*
1100 L St. NW                                 WILMER CUTLER PICKERING
Washington, DC 20005                            HALE AND DORR LLP
Tel: (202) 353-0889                           60 State Street
Fax: (202) 616-8470                           Boston, MA 02109
E-mail: stephen.m.elliott@usdoj.gov           (617) 526-6000
                                              Mikayla.Foster@wilmerhale.com
Counsel for Defendants                        Rieko.Shepherd@wilmerhale.com

                                              Jared V. Grubow*
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, NY 10007
                                              (212) 230-8800
                                              Jared.Grubow@wilmerhale.com

                                              * Pro hac vice

                                              Counsel for Plaintiff the Brennan Center for
                                               Justice at NYU School of Law




                                          6
